Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

This Office action is in response to the application filed on 08/02/2019. Currently claims 1-20 are pending in the application.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 103 that form the basis for the rejections under this section made in this Office action:

A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1, and 3-8, 10, and 12-13 are rejected under 35 U.S.C.103 as being obvious over De Ligt et al. (US Patent Number 3,903,791), hereafter, referred to as “De Ligt”, in view of Kedl et al. (US Patent Number 5,522,785), hereafter referred to as “Kedl”, in view of Smith et al. (US Patent Number 4,773,959), hereafter, referred to as “Smith”, 

Regarding claim 1, De Ligt teaches in Fig. 1 a method for manufacturing a product having a surface provided with embossments, wherein a material web (element W) is brought into contact with a roller (element 30), where the roller is provided with a embossing pattern etched on the surface of the cylinder (equivalent to a relief at the surface) (column 3, lines 23-25), with which, via this embossing pattern (relief) embossments are formed in the material web (element W).

De Ligt teaches the use of different size rollers, but silent on changing the roller diameter or circumference on the same equipment.

However, Kedl teaches in Fig. 3B-3E that the roller diameter and circumference can be a varied using conical adjustments at the center and ends using center rings (element 44) and end ring (element 34’) (column 4, lines 39-54). Fig. 3C-3E shows variation of diameter and circumference in certain areas only, however, it would be obvious to any ordinary artisan that the variability can be applied to any or all part of the roller. Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the claimed invention to substitute the roller of De Ligt with that of the Kedl, because the flexibility within the same roller 

Kedl also teaches in Fig. 1 segmented (strip element 14) roller with vacant intermediate space in between the segments.  Kedl also teaches that segmented rollers are radially displaceable as they are individually mounted on the core portion (element 16) (column 3, lines 37-39).  It would have been obvious to any ordinary artisan that embossing elements would be put on the segmented rollers based on the teaching of De Ligt, so that embossing would be performed by the variable diameter rollers.  It would also have been obvious that with various different angular position and spread, the variability of embossing element along the circumference can be varied by adjusting the angular position of the successive embossing elements.

But De Ligt and Kedl are silent on printed motif on the web material and adjusting (registering) the embossing operation with the printed motif.

However, Smith teaches in Fig. 1 of having printed motif on the web material (second step of the flow diagram), and using the embossing operation in register (adjustment) with the printed motif (column 1, lines 14-16).  Smith further teaches the cross-section of the web material, web material with printed motif, and embossed product that was adjusted (registered) in Fig. 3, 4 and 7.  Therefore, it would have been obvious to a person of ordinary 

Regarding claim 3, Smith teaches the embossing of the products by means of registration marks that is printed along with the design (column 1, lines 14-16).

Regarding claims 4-7, Kedl teaches in Fig. 4 that the material web (element 52) is bent around the roller in an arc shape to provide surface conforming contact with the roller during the process.  Kedl also teaches in Fig. 1 segmented (strip element 14) roller, where the segments are radially displaceable as they are individually mounted on the core portion (element 16) (column 3, lines 37-39). Kedl also teaches that the web material (element 52) comes into contact with the segmented roller and all the segments come into contact with the web material in an arc shape as the roller is rotated.  Therefore, it would be obvious to any ordinary artisan that all the segments (including the first and second segments) would define an arc shape. It would also have been obvious that for a simplified case of two equal segments, the segment shaped embossing element would have same shape and length, and would be arranged diagonally opposite to one another. 

Regarding claim 8, Kedl teaches that the segmented roller is driven by motor (column 2, line 39). Kedl also teaches the use of multiple motors to run the segmented portions, as well as the rings to adjust the diameter, slide screws, stabilizer plates etc. to run the setup. Kedl also teaches that different combination of motor configurations can be used (column 4, lines 1-17).  Therefore, it would have been obvious to use separate motors to drive the different segments and rotate about the axis relative to each other, because that would provide independent control over the segments. 

Regarding claim 10, De Ligt teaches that the web material is a plastic film material (column 1, lines 11-14), which is essentially a synthetic material.

Regarding claim 12, Smith teaches in Fig. 2 that the embossing is performed using a drive system.  Kedl teaches in Fig. 1 the use of segmented rollers where the angular adjustment would be performed because of the mountable nature of the segmented strips (column 3, lines 37-39). Kedl also teaches in Fig. 4 a feed-back control system using web edge sensor (element 50), a steering roller (element 10) along with a data acquisition and control system to monitor and control the process. Therefore it would have been obvious to any ordinary artisan based on the teaching of Kedl and Smith, to control the embossing operation performed by the various segments based on feed-forward or feed-back of the material using a drive system as the embossing operation would progress.

Regarding claim 13, Smith teaches the cross-section of the web material, web material with printed motif, and embossed product that was adjusted (registered) in Fig. 3, 4 and 7. Smith also teaches the use of sensor to control the speed of the drive system (column 1, lines 61-64). Therefore, it would have been obvious to any ordinary artisan to use sensor or a detection mechanism on the location of printed motif to adjust the drive system to control the embossing operation.

Claim 9 is rejected under 35 U.S.C.103 as being obvious over De Ligt et al. (US Patent Number 3,903,791), in view of Kedl et al. (US Patent Number 5,522,785), in view of Smith et al. (US Patent Number 4,773,959), in view of Huffaker (US Patent Number 3,462,226), hereafter, referred to as “Huffaker”.

Regarding claim 9, De Ligt, Kedl, and Smith together teach a method for manufacturing a product having a surface provided with embossments. But De Ligt, Kedl, Smith are silent on roller being cooled.  However, Huffaker teaches that the embossing plate or drum (equivalent to roller) is carefully chilled to the proper temperature as the hot melt is embossed during the cooling step. Therefore, it would have been obvious to a person of ordinary skill in the art at the time of claimed invention to incorporate the teaching of Huffaker, and as the melt (which is hot) is sent to the roller, therefore, combine the step to cool the roller so that the embossed part retains its embossed shape without deformation (KSR Rationale A, MPEP 2143). Since all the references deal with embossing process, one would have reasonable expectation of success from the combination.

Claims 11 are is rejected under 35 U.S.C.103 as being obvious over De Ligt et al. (US Patent Number 3,903,791), in view of Kedl et al. (US Patent Number 5,522,785), in view of Smith et al. (US Patent Number 4,773,959), in view of Cappelle et al. (US Patent Publication Number 2009/0078129 A1), hereafter referred to as “Cappelle”.

Regarding claim 11, De Ligt, Kedl, and Smith together teach a method for manufacturing a product having a surface provided with embossments. Smith teaches in Fig. 2 a cutter section (element 142) that cut cuts the product in desired shape. But De Ligt, Kedl, and Smith are silent on application of the process in making tile or floor panels using synthetic material.

However, Cappelle teaches a press treatment process that is in principle similar to embossing process that also uses compression molding and “embossed in register” technique, where during performing the press treatment impressions are formed on decorative side of the board-shaped material which has to be in register with the applied decor (para. [0005]). Cappelle further teaches that this process could be used manufacturing of floor panels (para. [0001]).  Therefore, it would have been obvious to a person ordinary skill in the art at the time of the claimed invention to incorporate the teaching of Cappelle with the manufacturing method of De Ligt, Kedl, and Smith to manufacture tiles and floor panels using synthetic material by using a known technique to a known device and put decorative design on floor panels to yield predictable results (KSR Rationale D, MPEP 2143).  Since all the references deal 

Allowable Subject Matter

	Claims 2, 14-15 are objected to as being dependent directly or indirectly upon rejected base claim 1, but would be allowable if rewritten in independent form including all of the limitation of the base claim and any intervening claims.

	The following is a statement of reasons for the indication of allowable subject matter:

	Regarding claims 2, 14-15, De Ligt (US Patent Number 3,903,791) teaches in Fig. 1 a method for manufacturing a product having a surface provided with embossments, wherein a material web (element W) is brought into contact with a roller (element 30), where the roller is provided with a embossing pattern etched on the surface of the cylinder (equivalent to a relief at the surface) (column 3, lines 23-25), with which, via this embossing pattern (relief) embossments are formed in the material web (element W).

 Kedl (US Patent Number 5,522,785) teaches in Fig. 3B-3E that the roller diameter and circumference can be a varied using conical adjustments at the center and ends using center rings (element 44) and end ring (element 34’) (column 4, lines 39-54). Fig. 3C-3E shows variation of diameter and circumference in certain areas only.  The variability can be applied to 

Smith (US Patent Number 4,773,959) teaches in Fig. 1 of having printed motif on the web material (second step of the flow diagram), and using the embossing operation in register (adjustment) with the printed motif (column 1, lines 14-16).  Smith also teaches the cross-section of the web material, web material with printed motif, and embossed product that was adjusted (registered) in Fig. 3, 4 and 7.

Moslehi (US 2013/0011512 A1) teaches a tool for embossing includes a rotating embossing roller with a rotation axis in its longitudinal direction and raised protrusions for embossing arranged on the operating surface area of the embossing roller (abstract). The embossing roll comprises at least two segments forming at least a part of the operating surface area of the embossing roll. Each segment is provided with at least one raised protrusion for embossing and the radial position and angular orientation of at least one segment is adjustable by means of at least two separate spaced adjustment devices, provided independently (abstract).

Additionally, Papadopoulos (US 2002/0197346 A1) teaches an embossing roll, that includes a roll body and a plurality of plates which are removably secured to the roll body. Each 

However, the closest prior arts (which has been made of record) fail to disclose (by themselves or in combination) a method of manufacturing a product having a surface provided with embossments, the subject matter of the above claims, especially with the combination of the following limitations:

For claim 2: “first segment-shaped embossing element is angularly adjusted about the axis at a first angle relative to the second segment-shaped embossing element, the at least first and second intermediate spaces have different values.“

For claim 14: “rotating the first segment-shaped embossing element about the axis such that a first end of the first segment-shaped embossing element is closer to a second end of the second segment-shaped embossing element than a second end of the first segment-shaped embossing element to a first end of the second segment-shaped embossing element. “

For claim 15: ”the first intermediate space having a shorter length than the second intermediate space.“ 




Claims 16-20 are allowed.

	The following is an examiner’s statement of reasons for allowance:

	The explanation above regarding the prior art teaching is valid here too.  The prior art of references (which has been made of record) do not teach or fairly suggest (by themselves or in combination) the subject matter of the independent claims 16 and 20, especially with the combination of the following limitations:
	
For claim 16: “wherein in a first condition the at least first and second intermediate spaces have generally a same value, wherein in a second condition such that the first segment-shaped embossing element is angularly adjusted about the axis at a first angle relative to the second segment-shaped embossing element, the at least first and second intermediate spaces have different values.”  Claims 17-19 depend on claim 16.

For claim 20: “wherein the first intermediate space is defined between the first end of the first segment-shaped embossing element and the second end of the second segment-shaped embossing element, and the second intermediate space is defined between the second end of the first segment shaped embossing element and the first end of the second segment-shaped embossing element, the first intermediate space having a shorter length than the second intermediate space.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M AMEEN whose telephone number is (469) 295 9214.  The examiner can normally be reached on M-F from 9.00 am to 6.00 pm (Central Time).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571) 272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMAD M AMEEN/Examiner, Art Unit 1742